
	

115 SRES 445 ATS: Marking the 6-month anniversary of the devastation of Puerto Rico and the United States Virgin Islands by Hurricane Maria.
U.S. Senate
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 445
		IN THE SENATE OF THE UNITED STATES
		
			March 22, 2018
			Mr. Menendez (for himself, Mr. Rubio, Mr. Blumenthal, Mr. Casey, Ms. Cortez Masto, Mr. Durbin, Mrs. Gillibrand, Ms. Harris, Mr. Nelson, Mr. Schumer, Ms. Warren, Mr. Sanders, Ms. Baldwin, and Mr. Wyden) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Marking the 6-month anniversary of the devastation of  Puerto Rico and the United States Virgin
			 Islands by Hurricane Maria.
	
	
 Whereas, on September 13, 2017, the National Hurricane Center began tracking a tropical wave that ultimately became Hurricane Maria;
 Whereas Hurricane Maria became the tenth most intense Atlantic hurricane on record and the most intense tropical storm of the 2017 season;
 Whereas, on September 20, 2017, Hurricane Maria made landfall in Puerto Rico as a Category 4 storm with sustained wind speeds of 155 miles per hour;
 Whereas Hurricane Maria hit Puerto Rico and the United States Virgin Islands (referred to in this preamble as the U.S. Virgin Islands) just 14 days after Puerto Rico and the U.S. Virgin Islands were hit by Hurricane Irma;
 Whereas, on March 20, 2018, the people of the United States that live in Puerto Rico and the U.S. Virgin Islands will mark 6 months since Hurricane Maria nearly destroyed Puerto Rico and the U.S. Virgin Islands;
 Whereas, 6 months since Hurricane Maria made landfall in Puerto Rico, more than 120,000 people are still without electricity, and hundreds of thousands of people continue to lose power on a temporary basis;
 Whereas Puerto Rico remains under a state of emergency and reconstruction efforts are still underway;
 Whereas tens of thousands of people in Puerto Rico and the U.S. Virgin Islands are still awaiting permanent shelter;
 Whereas more than 67,000 households in Puerto Rico and the U.S. Virgin Islands needed blue roof tarps as a form of temporary roofing for homes;
 Whereas Puerto Rico was struggling with a severe debt crisis and a deteriorating health care system prior to Hurricane Maria, the effects of which have exacerbated the suffering in Puerto Rico;
 Whereas more than 700,000 cubic yards of debris, or the equivalent of 190 Olympic-sized swimming pools, have been collected in the U.S. Virgin Islands;
 Whereas approximately 3,900,000 cubic yards of debris need removal from Puerto Rico; Whereas, when calculating customer hours of lost electricity service, Puerto Rico is experiencing the longest blackout in the history of the United States;
 Whereas thousands of Puerto Ricans have relocated to the mainland of the United States as a result of Hurricane Maria;
 Whereas the official death toll from Hurricane Maria stands at 64 victims in Puerto Rico; and Whereas research suggests that the actual direct and indirect death toll from Hurricane Maria in Puerto Rico may be more than 1,000 victims: Now, therefore, be it
		
	
 That the Senate— (1)remains profoundly concerned with the continuing crisis plaguing Puerto Rico and the United States Virgin Islands (referred to in this resolving clause as the U.S. Virgin Islands) as a result of Hurricane Maria; and
 (2)pledges continued support to— (A)the millions of citizens of the United States living in Puerto Rico and the U.S. Virgin Islands; and
 (B)to the citizens of the United States who have relocated from Puerto Rico and the U.S. Virgin Islands to the mainland of the United States in the aftermath of Hurricane Maria.
				
